Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO,
VICTOR ARIZA,
Plaintiff,
VS.

J. LINDEBERG USA ECOM, LLC, a foreign
limited liability company, and J. LINDEBERG
USA, LLC, a foreign limited liability

 

company,
Defendants.
/
COMPLAINT

Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant J. LINDEBERG
USA ECOM, LLC, a foreign limited liability company, and J. LINDEBERG USA, LLC., a foreign
limited liability company, nd alleges as follows:

1, This is an action for declaratory and injunctive relief pursuant to Title IIL of the
Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.E.R,
Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which
includes equal access to an internet website for services, to order merchandise, and to secure
information about Defendants’ stores online. This is also an action for declaratory and injunctive
relief to prevent the continuing act of trespass against the Plaintiffs personal property and for
compensatory damages to Plaintiff for such trespass. Remedies provided under common law for
trespass are not exclusive and may be sought in connection with suits brought under the ADA.

2, This Court has jurisdiction over this case based on federal question jurisdiction, 28

U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 20

pursuant to 28 U.S.C. §§2201 and 2202, In addition, this Court has supplementary jurisdiction
over Plaintiff's common law tort claim pursuant to 28 U.S.C. §1367.

3, Venue is proper in this Court as all actions complained of herein and injuries and
damages suffered occurred in the Southern District of Florida.

4, Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,
and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101
(“ADAAA”),

5, Plaintiff is and at all relevant times has been visually disabled in that he suffers
from optical nerve atrophy, a permanent eye disease and medical condition that substantially and
significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited
in performing one or more major life activities, including, but not limited to, seeing and accurately
visualizing his world and adequately traversing obstacles. As such, he is a member of a protected
class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth
at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h).

6. Because he is visually disabled, Plaintiff cannot use his computer without the
assistance of appropriate and available screen reader software.

7. Defendants are foreign limited liability companies authorized to do business and
doing business in the State of Florida, Defendants own, operate, and control a chain of retail stores
selling men’s and women’s govf and ski clothing, including one of the stores that Plaintiff intended
to patronize in Broward County, Florida.

8, Plaintiff's visual disability limits him in the performance of major life activities,
including sight, and he requires assistive technologies, auxiliary aids and services for effective

communication, including communication in conection with his use of a computer.

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 20

9, Plaintiff frequently accesses the internet, Because he is significantly and
permanently visually disabled, in order to effectively communicate and comprehend information
available on the internet and thereby access and comprehend websites, Plaintiff uses commercially
available screen reader software to interface with the various websites.

10, At all times material hereto, Defendants were and still are organizations that own,
operate, and control a chain of womens and men’s golf and ski clothing stores selling merchandise

under the brand name “J. Lindeberg”, Each J. Lindenberg store is open to the public. As the

 

owners, operators, and controllers of these retail stores, Defendants are defined places of “public

 

accommodation" within meaning of Title II because Defendants are private entities that own
and/or operate “[A] bakery, grocery store, clothing store, hardware store, shopping center, or other
sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 CER. §36.104(2),

Il. | Because Defendants are a store open to the public, each of Defendants’ physical
stores is a place of public accommodation subject to the requirements of Title II of the ADA and
its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.E.R. Part 36.

12, Defendants control, maintain, and/or operate an adjunct website called
hitps://www.jlindebergusa.com (hereinafter the “Website”). One of the functions of the Website
is to provide the public information on the various locations of Defendants’ stores that sell
merchandise throughout the United States and within the State of Florida. Defendants also sell to
the public merchandise and goods through the Website.

13. The Website also services Defendants’ physical stores by providing information on
available products and branded merchandise, tips and advice, editorials, sales campaigns, events,

and other information that Defendants are interested in communicating to their customers.

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 20

14, Because the Website allows the public the ability to locate Defendants’ physical
stores, purchase merchandise from Defendants that is also available for purchase in the physical
stores, purchase gift cards for use in the physical stores, check gift card balances, and sign up for
an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the
physical stores, the Website is an extension of, and gateway to, Defendants’ physical stores. By
this nexus, the Website is characterized as an intangible service, privilege, and advantage provided
by a place of public accommodation as defined under the ADA and thus an extension of the
services, privileges, and advantages made available to the general public by Defendants through
its brick and mortar locations and businesses.

15, Because the public can view and purchase Defendants’ merchandise that is also
offered for sale by Defendants in their physical stores, purchase gift cards for use in the physical
stores, check gift card balances, and sign up for an electronic emailer to receive offers, benefits,
exclusive invitations, and discounts for use in the physica! stores, the Website is an extension of,
and gateway to, the physical stores, which are places of public accommodation pursuant to the
ADA, 42 U.S.C. §12181(7)(E), As such, the Website is an intangible service, privilege, and
advantage of Defendants’ brick and mortar stores that must comply with all requirements of the
ADA, must not discriminate against individuals with visual disabilities, and must not deny those
individuals the same full and equal enjoyment of the services, privileges, and advantages as are
afforded to the non-disabled general public both online and in the physical stores.

16, At all times material hereto, Defendants were and still are organizations owning,
operating, and controlling the Website. Since the Website is open to the public through the
internet, by this nexus the Website is an intangible service, privilege, and advantage of Defendants’

brick and mortar stores that must comply with all requirements of the ADA, must not discriminate

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 20

against individuals with visual disabilities, and must not deny those individuals the full and equal
enjoyment of the services, privileges, and advantages as are afforded to the non-disabled public
both online and in the physical stores. As such, Defendants have subjected themselves and the
Website to the requirements of the ADA.

17, Plaintiff is and has been a customer who is interested in patronizing, and intends to
patronize in the near future once the Website’s access barriers described herein are removed or
remedied, Defendants’ physical stores, and to purchase merchandise, gift cards, check gift card
balances, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations,
and discounts for use on the Website or in the physical store.

18. The opportunity to shop and pre-shop Defendants’ merchandise for use in the
physical stores, purchase gift cards for use in the physical stores, and sign up for an electronic
emailer to receive offers, benefits, exclusive invitations, and discounts for use in the physical stores
from his home are important accommodations for Plaintiff because traveling outside of his home
as a visually disabled individual is often difficult, hazardous, frightening, frustrating and confusing
experience. Defendants have not provided its business information in any other digital format that
is accessible for use by blind and visually impaired individuals using the screen reader software.

19, Like many consumers, Plaintiff accesses numerous websites at a time to compare
merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites
to compare features, discounts, promotions, and prices.

20. During the month of October 2020, Plaintiff attempted on a number of occasions
to utilize the Website to browse through the merchandise and online offers to educate himself as
to the merchandise, sales, discounts, and promotions being offered, and with the intent of making

a purchase through the Website or at one of the Defendants’ stores,

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 20

21. Plaintiff utilizes screen reader software that allows individuals who are blind and
visually disabled to communicate with websites. However, Defendants’ Website contains access
barriers that prevent free and full use by visually disabled individuals using keyboards and
available screen reader software, These barriers are pervasive and include, but are not limited to:

a, Drop down menu was inaccessible when navigating with a keyboard;
b. Shopping cart was mislabeled as “zero”;
ce, Unlabeled links; and

d, Site element like product description and prices was inaccessible when
navigating with a keyboard,

22, The Website also lacks prompting information and accommodations necessary to
allow visually disabled individuais who use screen reader software to locate and accurately fill out
online forms to purchase Defendant’s merchandise from the Website.

23. Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the
Website that would direct him to a webpage with contact information for disabled individuals who
have questions or concerns about, or who are having difficulties communicating with, the Website,
Although, the Website appeared to have an “accessibility” statement displayed, that
“accessibility” statement still could not be effectively accessed by, and continued to be a barrier
to, blind and visually disabled persons, including Plaintiff. Plaintiff thus was unable to receive
any meaningful or prompt assistance through the “accessibility” statment to enable him to quickly,
fully, and effectively navigate the Website.

24. The fact that Plaintiff could not communicate with or within the Website left him
feeling excluded, as he is unable to participate in the same online computer shopping experience,
with access to the merchandise, sales, discounts, and promotions as provided at the Website and

for use in the physical stores, as the non-visually disabled public.

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 20

25, Plaintiff desires and intends, in the near future once the Website’s access barriers
are removed or remedied, to patronize Defendants’ physical stores and to use the Website, but he
is unable to fully do so as he is unable to effectively communicate with Defendants due to his
severe visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others who
are blind or with visual disabilities, will suffer continuous and ongoing harm from Defendants’
intentional acts, omissions, policies, and practices as set forth herein unless properly enjoined by
this Court.

26, Because of the nexus between Defendants’ retail stores and the Website, and the
fact that the Website clearly provides support and is connected to Defendants’ retail stores for its
operation and use, the Website is an intangible service, privilege, and an advantage of Defendants’
brick and mortar stores that must comply with all requirements of the ADA, must not discriminate
against individuals with disabilities, and must not deny those individuals the same full and equal
enjoyment of the services, privileges, and advantages afforded to the non-disabled public both
online and in the physical stores, which are places of public accommodations subject to the
requirements of the ADA.

27, On information and belief, Defendants have not initiated a Web Accessibility
Policy to ensure full and equal use of the Website by individuals with disabilities.

28. On information and belief, Defendants have not instituted a Web Accessibility
Committee to ensure fuil and equal use of Website by individuals with disabilities.

29. On information and belief, Defendants have not designated an employee as a Web
Accessibility Coordinator to ensure full and equal use of the Website by individuals with

disabilities.

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 20

30. On information and belief, Defendants have not instituted a Web Accessibility User
Accessibility Testing Group to ensure full and equal use of the Website by individuals with
disabilities.

31. On information and belief, Defendants have not instituted a User Accessibility
Testing Group to ensure full and equal use of the Website by individuals with disabilities.

32, On information and belief, Defendants have not instituted a Bug Fix Priority Policy.

33, On information and belief, Defendants have not instituted an Automated Web
Accessibility Testing program.

34, On information and belief, Defendants have not created and instituted a Specialized
Customer Assistance line or service or email contact mode for customer assistance for the visually
disabled.

- 35, On information and belief, Defendants have not created and instituted on the
Website a page for individuals with disabilities, nor displayed a link and information hotline, nor
created an information portal explaining when and how Defendants will have the Website,
applications, and digital assets accessible to the visually disabled or blind community.

36. On information and belief, the Website does not meet the Web Content
Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

37. Oninformation and belief, Defendants have not disclosed to the public any intended
audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled
individuals who want the safety and privacy of purchasing Defendants’ merchandise offered on

the Website online from their homes.

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 20

38. Thus, Defendants have not provided full and equal enjoyment of the services,
facilities, privileges, advantages, and accommodations provided by and through the Website, in
contravention of the ADA.

39. Further, public accommodations under the ADA must ensure that their places of
public accommodation provide effective communication for all members of the general public,
including individuals with disabilities such as Plaintiff,

40. The broad mandate of the ADA is to provide an equal opportunity for individuals
with disabilities to participate in and benefit from all aspects of American civic and economic life.
That mandate extends to internet shopping websites, such as the Website.

Al. On information and belief, Defendants are, and at all times have been, aware of the
barriers to effective communication within the Website which prevent individuals with disabilities
who are visually disabled from the means to comprehend information presented therein.

42. On information and belief, Defendants are aware of the need to provide full access
to all visitors to the Website.

43, The barriers that exist on the Website result in discriminatory and unequal
treatment of individuals with disabilities who are visually disabled, including Plaintiff.

44, Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs
alieged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means
to secure adequate and complete redress from Defendants’ unlawful and discriminatory practices
in connection with its website access and operation.

45. Notice to Defendants is not required because of Defendants’ failure to cure the

violations,

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 20

46. Enforcement of Plaintiff's rights under the ADA is right and just pursuant to 28
U.S.C. §§2201 and 2202.

47, Plaintiff has retained the undersigned attorneys to represent him in this case, and
has agreed to pay them a reasonable fee for their services.

‘Trespass Violations

48, Plaintiff utilizes his computer to access websites such as Defendants’ Website.

49. Plaintiffuses his computer as a method of conveyance of his personal information.
Plaintiff thus stores his personal information and retains his browsing history on his computer .

50. Throughout the Website, Defendants have placed forms of software to collect non-
public information on the Website’s user’s preferences and internet browsing habits.

51. Defendants inform the Website user that the user’s personal information and
browsing history is collected and is used for targeted marketing and advertising,

52. Because of his blindness, Plaintiff was unable to fully comprehend the Website;
therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendants’ installation of
data and information tracking software and the collection of the Website user’s browsing history
and analytics placed on the user’s computer.

53. Based upon the review of the Website, when a user accesses the Website,
Defendants place software on the Plaintiff's personal computer. It is also clear that Defendant
have used browser cookies to identify websites that Plaintiff has previously visited by accessing
Plaintiff's web browser history.

54, As such, through its Website, Defendants have committed a trespass against the
Plaintiff, since the Website places information gathering software on the Plaintiff's computer

without Plaintiff's knowledge or consent.

10

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 20

COUNT I- VIOLATION OF THE ADA

55, Plaintiff ve-alleges paragraphs 1 through 47 as if set forth fully herein.

56. Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under
the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is
subject to the ADA.

57, Pursuant to 42 U.S.C, §12181(7(E), the Website is covered under the ADA
because it provides the general public with the ability to locate Defendant’s physical stores,
purchase merchandise that is available in the physical stores, purchase gift cards for use in the
physical stores, check gift card balances, and sign up for an electronic emailer to receive offers,
benefits, exclusive invitations, and discounts for use at the physical stores. The Website thus is an
extension of, gateway to, and intangible service, privilege, and advantage of Defendants’ physical
stores, Further, the Website also serves to augment Defendants’ physical stores by providing the
public information on the various physical locations of the stores and by educating the public as
to Defendants’ available merchandise sold through the Website and in its physical stores.

58. Under Title II of the ADA, 42 U.S.C. §12182(b)(1)(A)CD, it is unlawful
discrimination to deny individuals with disabilities or a class of individuals with disabilities an
opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,
or accommodation, which is equal to the opportunities afforded to other individuals.

59. Specifically, under Title II of the ADA, 42 U.S.C. §12182(b\2\(A)]), unlawful
discrimination includes, among other things, “a failure fo make reasonable modifications in
policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

11

 

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 20

unless the entity can demonstrate that making such modifications would fundamentally alter the
nature of such goods, services, facilities, privileges, advantages or accommodations,”

60. In addition, under Title II of the ADA, 42 U.S.C. §12182(b)(2)(A)CID, unlawful
discrimination includes, among other things, “a failure to take such steps as may be necessary to
ensure that no individual with a disability is exclided, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids and services,
unless the entity can demonstrate that taking such steps would fundamentally alter the nature of
the good, service, facility, privilege, advantage, or accommodation being offered or would result
in an undue burden.”

61. Defendants’ Website must comply with the ADA, but it does not as specifically
alleged hereinabove and below.

62, Because of the inaccessibility of the Website, individuals with disabilities who are
visually disabled are denied full and equal enjoyment of the information and services that
Defendants has made available to the public on its Website, and at its physical stores, in violation
of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

63. The Website was subsequently visited by Plaintiff's expert in November 2020, and
the expert determination was that the same access barriers that Plaintiff had initially encountered,
as well as numerous additional access barriers, existed. Despite Defendant J. Lindberg USA, LLC
being a defendant in at least one prior ADA accessibility lawsuit back in 2017, which likely
resulted in a confidential settlement that obligated Defendants to remediate the Website.
Defendants have made no material changes or improvements to the Website to enable its full use,
enjoyment, and accessibility for visually disabled persons such as Plaintiff. Defendants also have

not disclosed to the public any intended audits, changes, or lawsuits to correct the inaccessibility

12

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 20

of the Website to visually disabled individuals. In addition, when the Website was visited and
audited by Plainitffs expert, it was revealed that although the Website appeared to have an
“accessibility” statement buried on its home page, that “accessibility” statement still could not be
effectively used or accessed by, and continued to be a barrier to, blind and visually disabled persons
such as Plaintiff. Defendants thus has failed to make reasonable modifications in their policies,
practices, or procedures when such modifications are necessary to afford goods, services, facilities,
privileges, advantages, or accommodations to individuals with disabilities, in violation of 28
C.F.R. §36.302. The lack ofa viable and effective “accessibility” notice, policy, or statement and
the numerous access batriers as set forth in the Declaration of Plaintiff's expert, Robert D. Moody,
attached hereto as Composite Exhibit “A” and the contents of which are incorporated herein by
reference, continue to render the Website not fully accessible to users who are blind and visually
disabled, including Plaintiff.

64. More violations may be present on other pages of the Website, which can and will

 

 

be determined and proven through the discovery process in this case.

65. Further, the Website does not offer or include the universal symbol for the disabled
that would permit disabled individuals to access the Website’s accessibility information and
accessibility facts.

66. There are readily available, well established guidelines on the internet for making
websites accessible to the blind and visually disabled, These guidelines have been followed by
other large business entities in making their websites accessible. Examples of such guidelines
include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

performed using a keyboard. Incorporating such basic components to make the Website accessible

13

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 14 of 20

would neither fundamentally alter the nature of Defendants’ business nor would it result in an
undue burden to the Defendants.

67, Defendants have violated the ADA -- and continue to violate the ADA -- by
denying access to the Website by individuals, such as Plaintiff, with visual disabilities who
requires the assistance of interface with screen reader software to comprehend and access internet
websites. These violations within the Website are ongoing.

68, The ADA and ADAAA require that public accommodations and places of public
accommodation ensure that communication is effective.

69. According to 28 C.F_R. §36.303(b)(1), auxiliary aids and services include “voice,
text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)
specifically states that screen reader software is an effective method of making visually delivered
material available to individuals who are blind or have low vision.

70. According to 28 C.F.R. §36.303(c), public accommodations must furnish
appropriate auxiliary aids and services where necessary to ensure effective communication with
individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided
in accessible formats, in a timely manner, and in such a way as to protect the privacy and
independence of the individual with a disability,” 28 C.F.R. §36,303(c)(1}(ii).

71. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate
subtitle A of Title IM of the ADA, which prohibits discrimination on the basis of disability by
public accommodations, and requires places of public accommodation to be designed, constructed,

and altered in compliance with the accessibility standards established by Part 36.

14

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 15 of 20

72, As alleged hereinabove, the Website has not been designed to interface with the
widely and readily available technologies that can be used to ensure effective communication, and
thus violates the ADA.

73. As a direct and proximate result of Defendants’ failure to provide an ADA
compliant Website, with a nexus to its brick and mortar physical stores locations, Plaintiff has
suffered an injury in fact by being denied full access to and enjoyment of Defendants’ Website
and physical stores.

74. Because of the inadequate development and administration of the Website, Plaintiff
is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the
ongoing disability discrimination.

75, Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

. Plaintiff appropriate and necessary injunctive relief; including an order to:

a) Require Defendants to adopt and implement a web accessibility policy to make publicly
available and directly link from the homepage of the Website to a statement as to the Defendants’
policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,
privileges, advantages, and accommodations through the Website.

b) Require Defendants to take the necessary steps to make the Website readily accessible
to and usable by visually disabled users, and during that time period prior to the Website’s being
readily accessible, to provide an alternative method for individuals with visual disabilities to access
the information available on the Website until such time that the requisite modifications are made,
and

c) Require Defendants to provide the appropriate auxiliary aids such that individuals with

visual impairments will be able to effectively communicate with the Website for purposes of

15

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 16 of 20

viewing and locating Defendants’ physical stores and locations, and becoming informed of and
purchasing Defendants’ merchandise online, and during that time period prior to the Website’s
being designed to permit individuals with visual disabilities to effectively communicate, to provide
an alternative method for individuals with visual disabilities to effectively communicate for such
goods and services made available to the general public through the Website.

76. Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses
pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel
for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their
services,

WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendants
for the following relief:

A. A declaration that Defendants’ Website is in violation of the ADA;

B. An Order requiring Defendant, by a date certain, to update the Website, and continue
to monitor and update the Website on an ongoing basis, to remove barriers in order that
individuals with visual disabilities can access, and continue to access, the Website and
effectively communicate with the Website to the full extent required by Title IIT of the
ADA;

C, An Order requiring Defendants, by a date certain, to clearly display the universal
disabled logo within the Website, wherein the logo! would lead to a page which would

state Defendants’ accessibility information, facts, policies, and acconimodations. Such

 

 

4. or similar.

16

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 17 of 20

a clear display of the disabled logo is to ensure that individuals who are disabled are
aware of the availability of the accessible features of the Website;

D, An Order requiring Defendants, by a date certain, to provide ongoing support for web
accessibility by implementing a website accessibility coordinator, a website application
accessibility policy, and providing for website accessibility feedback to ensure
conipliance thereto;

E. An Order directing Defendants, by a date certain, to evaluate its policies, practices and
procedures toward persons with disabilities, for such reasonable time to allow
Defendant to undertake and complete corrective procedures to its Website;

F, An Order directing Defendants, by a date certain, to establish a policy of web
accessibility and accessibility features for the Website to ensure effective
communication for individuals who are visually disabled;

G, An Order requiring, by a date certain, that any third-party vendors who participate on
Defendants’ Website to be fully accessible to the visually disabled;

H, An Order directing Defendants, by a date certain and at least once yearly thereafter, to
provide mandatory web accessibility training to all employees who write or develop
programs or code for, or who publish final content to, the Website on how to conform
all web content and services with ADA accessibility requirements and applicable
accessibility guidelines;

I, An Order directing Defendants, by a date certain and at least once every three months
thereafter, to conduct automated accessibility tests of the Website to identify any
instances where the Website is no longer in conformance with the accessibility

requirements of the ADA and any applicable accessibility guidelines, and further

17

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 18 of 20

directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff's
counse! for review;

J. An Order directing Defendants, by a date certain, to make publicly available and

directly link from the Website homepage, a statement of Defendants’ Accessibility
Policy to ensure the persons with disabilities have full and equal enjoyment of the
Website and shall accompany the public policy statement with an accessible means of
submitting accessibility questions and problems;

K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

L. Such other and further relief as the Court deems just and equitable.

COUNT H —'FRESPASS

77. Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

78, Plaintiff's tangible personal property, being his computer and the personal
information and browsing history stored therein, has suffered a trespass by Defendants on each
and every date that the Plaintiff has accessed Defendants’ Website, due to Defendants’
employment of software analytics which are present on and through the Website, which the
Plaintiff has navigated.

79, At all relevant times, Plaintiff did not consent to and was unaware that the Website
was placing sofiware on his computer due to his inability to effectively communicate with and
fully view and access the Website.

80. Plaintiff did not consent to the placement of tracking and information securing
software on his computer; therefore, Defendants has committed a trespass against Plaintiff by

placing such software on his computer without his knowledge or consent,

18

 

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 19 of 20

81. By the acts described hereinabove, Defendants has repeatedly and persistently
engaged in trespass of Plaintiff's personal property in violation of Florida common law against
trespass.

82. Defendants’ installation, operation, and execution of software on Plaintiffs
computer have directly and proximately impaired the condition and value of the Plaintiff's
computer , thereby causing Plaintiff damages.

83. The Website has a “Privacy Policy” that discusses the automatic gathering of
information from, and the automatic placement of cookies and other information gathering
software on, computers and electronic devices of users of the Website such as Plaintiff. A copy
of that “Privacy Policy” is attached hereto as Exhibit “B” and its contents are incorporated herein
by reference.

84. Defendants’ trespass to chattels, nuisance, and interference has caused real and
substantial damage to Plaintiff as follows:

a) By consuming the resources of and/or degrading the performance of Plaintiff's
computer (including space, memory, processing cycles, and internet connectivity);

b) By infringing on Plaintiff's right to exclude others from his computer;

c) By infringing on Plaintiff's right to determine, as the owner of his computer, which
programs should be installed and operated on his computer;

d) By compromising the integrity, security, and ownership of Plaintiff's computer ; and

e) By forcing Plaintiff to expend money, time, and resources in order to remove the
programs that had been installed on his computer without notice or consent,

85. Defendants’ actions were taken knowingly, willfully, intentionally, and in reckless

disregard for Plaintiff's rights under the law,

 

19

 
Case 1:20-cv-25001-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 20 of 20

WHEREFORE, Plaintiff demands a judgment be entered against Defendants for all of

Plaintiffs compensatory damages, interest, costs, and such further relief as the Court deems just

and equitable.

DATED: December 8" 2020.

RODERICK V. HANNAH, ESQ., P.A.
Counsel for Plaintiff

4800 North Hiatus Road

Sunrise, FL 33351

T. 954/362-3800

954/362-3779 (Facsimile)

Email: rhannah@rhannahlaw.com

By 8/ Roderick V. Hannah
RODERICK V. HANNAH
Fla. Bar No, 435384

20

LAW OFFICE OF PELAYO
DURAN, P.A.

Co-Counsel for Plaintiff

4640 N.W. 7" Street

Miami, FL 33126-2309

T. 305/266-9780

305/269-8311 (Facsimile)

Email: duranandassociates@gmail.com

By _s/ Pelayo M. Duran
PELAYO M. DURAN
Fla, Bar No. 0146595

 

 

 

 
